UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DESHAWN FLOYD,                               )
                                             )
               Petitioner,                   )
                                             )
               v.                            )       Civil Action No. 14-0667 (RC)
                                             )
                                             )
U.S. PAROLE COMMISSION et al.,               )
                                             )
                                             )
               Respondents.                  )


                                 MEMORANDUM OPINION

       Petitioner DeShawn Floyd, a District of Columbia prisoner, has applied for a writ of

habeas corpus under 28 U.S.C. § 2241. He claims that the United States Parole Commission

lacks authority over him because he had completed his sentence prior to his arrest for violating

the terms of his supervised release. Because the Commission’s documentation belies petitioner’s

premise, and the petition presents no other grounds for habeas relief, the Court will deny the

petition and dismiss the case.

                                        I. BACKGROUND

       Petitioner was convicted in the Superior Court of the District of Columbia after pleading

guilty to armed robbery. He was sentenced in December 2006 to a prison term of 48 months,

followed by a supervised release term of three years. Pet. at 2; District of Columbia v. Floyd,

No. 2006-CF3-3143 (Super. Ct. Dec. 15, 2006). On September 20, 2009, prior to completion of

the prison term, petitioner was released to a detainer the Commission had lodged for another

offense. Gov’t Ex. 1 (Sentence Monitoring Computation Data at 2, 5). Upon completing service

of the term underlying the detainer, petitioner was released on October 29, 2010, to serve the

                                                 1
supervised release term imposed in No. 2006-CF3-3143. That term was to expire on October 28,

2013. 1 Id.

        On October 26, 2013, petitioner was arrested and charged in Fairfax County, Virginia,

with petit larceny and possession of burglary tools. As a result, the Commission issued a violator

warrant on October 28, 2013, and amended the warrant on October 30, 2013, and December 3,

2013, with additional charges. Gov’t Exs. 2, 3, 4.

       The United States Marshal executed the warrant by arresting plaintiff on October 30,

2013, and detaining him at the D.C. Jail. Gov’t Ex. 5. Petitioner appeared with counsel for a

probable cause hearing on November 1, 2013, and for a revocation hearing on December 16,

2013. Gov’t Exs. 6, 7. The hearing examiner found that petitioner had indeed violated the terms

of his supervised release, and recommended the revocation of petitioner’s release term and the

imposition of an eight-month prison term—below the guideline range of 12 to 16 months’

imprisonment. Gov’t Ex. 7 (Hearing Summary). On February 21, 2014, the Commission

adopted the hearing examiner’s recommendation and imposed an eight-month prison term,

followed by a 52-month term of supervised release. 2 Gov’t Ex. 8 (Not. of Action). Petitioner

filed the instant action in April 2014 from the District’s Correctional Treatment Facility.


1
      Under the laws governing D.C. Code offenders, the federal Court Services and Offender
Supervision Agency supervises “any offender who is released from imprisonment for any term of
supervised release imposed by the Superior Court . . . . Such offender [is] subject to the authority
of the United States Parole Commission until completion of the term of supervised release.” D.C.
Code § 24-133(c)(2). “For most purposes, supervised release is the functional equivalent of parole
and the law pertaining to the revocation of parole is applicable to the revocation of supervised
release.” Anderson v. U.S. Parole Comm'n, No. 10-1451, 2010 WL 5185832, at *2 (D.D.C. Dec.
22, 2010) (citing Colts v. U.S. Parole Comm’n, 531 F. Supp. 2d 8, 13 n.4 (D.D.C. 2008)) (other
citation omitted).
2
     “Whenever the Commission imposes a term of imprisonment upon revocation of supervised
release that is less than the authorized maximum term of imprisonment, it shall be the
Commission’s general policy to impose a further term of supervised release that is the maximum
term of supervised release permitted by § 2.219.” 28 C.F.R. § 2.218(e). Section 2.219 of the Code
                                                 2
                                           II. ANALYSIS

        District of Columbia prisoners are entitled to habeas corpus relief under 28 U.S.C. § 2241

upon showing that their “custody is in violation of the Constitution or laws or treaties of the

United States.” Id., § 2241(c)(3). Petitioner invokes the Fifth and Eighth Amendments and,

inexplicably, 18 U.S.C. § 912 (“Officer or employee of the United States”) and § 4001

(“Limitation on detention; control of prisons”). Pet. at 5. The statutory claims are dismissed

without further discussion. See Mayle v. Felix, 545 U.S. 644, 649 (2005) (“Rule 2(c) of the

Rules Governing Habeas Corpus Cases requires a more detailed statement [than Rule 8(a) of the

Federal Rules of Civil Procedure]. The habeas rule instructs the petitioner to ‘specify all the

grounds for relief available to [him]’ and to ‘state the facts supporting each ground.’ ”); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (A court may dismiss a complaint that lacks

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

1. Fifth Amendment

        Petitioner seems to advance arguments under both the due process clause and the double

jeopardy clause. See Pet. at 5-6 & Supp’g Mem. of P. & A, ECF No. 1-2. He cannot prevail

under either clause.




of Federal Regulations sets out a rather complex sentencing formula based on “the maximum
authorized term of imprisonment for the offense of conviction [here 30 years for armed robbery],
less the term of imprisonment imposed by the Commission upon revocation of supervised release.”
Petitioner has not refuted that “the Commission’s decision to impose a new 8-month term of
imprisonment and a new 52-month term of supervised release is consistent with the relevant
statutes and regulations.” Gov’t’s Opp’n at 9, n.7.


                                                    3
A. Due Process

       It is established that District of Columbia prisoners have no Fifth Amendment liberty

interest in their release to parole or other supervision, Ellis v. District of Columbia, 84 F.3d 1413,

1417-20 (D.C. Cir. 1996), and are entitled only to notice and a meaningful opportunity to be

heard prior to the revocation of parole or supervised release. See Sutherland v. McCall, 709 F.2d

730, 733-34 (D.C. Cir. 1983) (applying standards set out in Morrissey v. Brewer, 408 U.S. 471

(1972)). Any claim based on procedural due process is defeated by the evidence in the record

showing that petitioner received constitutionally adequate process prior to the challenged

revocation. See Gov’t Exs. 6 and 7.

       Contrary to petitioner’s premise, the Commission was well within its authority to issue

the violator warrant on October 28, 2013, because “an offender [is] subject to the authority of the

[USPC] until completion of the term of supervised release,” D.C. Code § 24-133(c)(2) (emphasis

supplied), and petitioner had not yet completed the supervised release term when the violator

warrant was duly issued. See 28 C.F.R. § 2.211(d) (“A . . . warrant shall be considered issued

when signed and . . . [s]ent by electronic transmission to the appropriate law enforcement

authority.”); Gov’t’s Ex. 5 (showing warrant faxed to the U.S. Marshals Service on October 28,

2013). Hence, the fact that petitioner was arrested on the warrant after October 28, 2013, when

the supervised term was to expire, is inconsequential because the issuance of a valid warrant

essentially stops or “tolls” the running of the time credited towards service of the sentence,

Bethea v. U.S. Parole Comm’n, 751 F. Supp. 2d 83, 87 (D.D.C. 2010), even when the warrant is

issued on the day the sentence is to expire, see Russie v. U.S. Dep’t of Justice, 708 F.2d 1445,

1448 (9th Cir. 1983); United States v. Venable, 416 F. Supp. 2d 64, 74 (D.D.C. 2006). And

under the applicable parole regulation, the “warrant maintains the Commission’s jurisdiction to



                                                  4
retake the parolee either before or after the normal expiration date of the sentence and to reach a

final decision as to the revocation of parole and the forfeiture of time pursuant to D.C. Code 24-

406(c).” 28 C.F.R. § 2.98. See also 28 C.F.R. § 2.211(e) (“The issuance of a warrant under this

section operates to bar the expiration of the term of supervised release.”). Consequently, to the

extent that petitioner is claiming a due process violation based on the timing of the warrant’s

execution, he has stated no ground for relief.

B. Double Jeopardy

       Petitioner asserts that he “had served out his 48 months full term prison term imposed . . .

on 10/29/2010 and paid his court $100 imposed sentence . . ., in violation of the double jeopardy

clause.” Pet. at 5. The Court fails to see the logic of this argument since the sentence underlying

this action was imposed in December 2006, see Pet. at 2, and the record shows that petitioner had

not completed serving that sentence when the Commission issued the revocation warrant.

Regardless, the double jeopardy clause provides that no person shall “be subject for the same

offence to be twice put in jeopardy of life or limb[.]” U.S. Const. amend. V. And “it is

established that jeopardy does not attach in probation or parole revocation proceedings because

they are not new criminal prosecutions but rather continuations of the original prosecutions

which resulted in probation or parole.” Crowe v. Johnston, No. 11-2019, 2011 WL 5970881, at

*1 (D.D.C. Nov. 29, 2011) (citations and internal quotation marks omitted); see accord Saunders

v. United States, 72 F. Supp. 3d 105, 109 (D.D.C. 2014) (citing cases); Campbell v. U.S. Parole

Comm’n, 563 F. Supp. 2d 23, 27 (D.D.C. 2008) (The double jeopardy clause “is simply not

applicable to parole decisions.”) (citing United States v. DiFrancesco, 449 U.S. 117, 137 (1980);

Maddox v. Elzie, 238 F.3d 437, 447 (D.C. Cir. 2001)).




                                                 5
2. Separation of Powers

        Petitioner asserts that the Commission’s “power to revoke and re-sentence[ ] D.C Code

offenders is a core judicial function that cannot be ‘delegated’ to parole officials.” Supp’g Mem.

at 2. But “[d]istrict courts in this Circuit have . . .unanimously recognized that the Commission’s

exercise of its supervisory authority does not usurp the judicial function or offend the doctrine of

separation of powers.” Rahim v. U.S. Parole Comm'n, 77 F. Supp. 3d 140, 145 (D.D.C. 2015)

(citing Morrison v. U.S. Parole Comm’n, 68 F. Supp. 3d 92 (D.D.C. 2014); Taylor v. U.S. Parole

Comm’n, 860 F. Sup. 2d 13, 16 (D.D.C. 2012); Smallwood v. U.S. Parole Comm’n, 777 F. Supp.

2d 148, 150 (D.D.C. 2011) (collecting cases)). Petitioner has raised no arguments meriting a

departure from those prior decisions.

3. Eighth Amendment

        As applicable here, the Eighth Amendment to the Constitution prohibits the infliction of

“cruel and unusual punishments.” U.S. Const. amend. VIII. Petitioner has not described the

conditions of his confinement at the Correctional Treatment Facility. See Mowatt v. U.S. Parole

Comm’n, 815 F. Supp. 2d 199, 208 (D.D.C. 2011), quoting Farmer v. Brennan, 511 U.S. 825,

834 (1994) (“A prison official violates the Eighth Amendment only when two requirements are

met[,]” i.e., when the alleged deprivation is so serious as to result in “the denial of the minimal

civilized measure of life’s necessities” and the prison official acted with “a sufficiently culpable

state of mind . . . of deliberate indifference” to the prisoner’s health or safety) (citations,

alterations, and internal quotation marks omitted). Nor has petitioner claimed that prison

officials were “ ‘put on notice and then simply refused to investigate a . . . claim that he [was]

entitled to be released.’ ” Watson v. D.C., No. 02-980, 2005 WL 1903573, at *9 (D.D.C. July




                                                   6
18, 2005) (quoting Moore v. Tartler, 986 F.2d 682, 686 (3rd Cir. 1993)). Therefore, the Court

finds no basis for granting the writ on Eighth Amendment grounds.

                                         CONCLUSION

       For the foregoing reasons, the Court concludes that petitioner has presented no grounds

for issuing a writ of habeas corpus. Consequently, the petition is denied and this case is

dismissed. A separate order accompanies this Memorandum Opinion.



                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge
DATE: September 14, 2015




                                                 7